Citation Nr: 0112547	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  91-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from May 1968 to August 1971.  He served in Vietnam 
from July 1970 to July 1971.  His military occupational 
specialty (MOS) was Imagery Interpreter Specialist.  He is 
not shown to have directly participated in combat.

The initially developed issue of entitlement to service 
connection for a chronic acquired psychiatric disorder 
including PTSD on appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) San Francisco, 
California, Regional Office (RO) beginning in July 1988.  

During the appellate process, development of the issue on 
appeal has also been undertaken by the Oakland, California, 
RO, and Phoenix, Arizona, RO, because the veteran had moved 
to locations within their jurisdictions.

The Board of Veterans' Appeals (Board) notes that the 
appellant attended a hearing before a traveling panel of the 
Board sitting at the RO in March 1991.  

In March 1992 the Board remanded the case for additional 
development of the evidence.  Since the members of the 
traveling section of the Board were no longer employed by the 
Board, the appellant was given an opportunity for another 
hearing which he declined by letter dated in December 1996.  

In January 1997, the Board denied the appellant's claim.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). 

In April 1998, while the case was pending at the Court, the 
appellant's representative, along with the Office of the 
General Counsel for VA, who represents the secretary of VA in 
legal proceedings before the Court, filed a joint motion 
requesting that the Court vacate the decision by the Board 
and remand the issue of entitlement to service connection for 
PTSD only, for further development of the evidence and 
readjudication of the claim supported by adequate reasons and 
bases.  


The parties to the joint remand stipulated that the issue of 
entitlement to service connection for a psychiatric disorder 
other than PTSD is not well-grounded and ordered that such 
issue be dismissed from the appeal.

In July 1998, the Board remanded this case to the RO for 
additional development of the record in order to verify the 
appellant's alleged stressors pursuant to applicable law, 
regulations and Court decisions.  

The case is once more before the Board for appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 



The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  


The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  Current law more specifically 
provides that the assistance provided by the Secretary shall 
include obtaining the following records if relevant to the 
claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

A review of the present record shows that extensive efforts 
have been undertaken by the RO and the Board to verify the 
stressor incidents claimed by the appellant.  

In particular the record shows that the appellant claims 
experiencing significant traumatization from his involvement 
in planning and providing U.S. pilots of pinpoint coordinates 
of villages in North Vietnam, Laos and Cambodia for bombing 
raids in which many civilians were killed.  In one medical 
report of record, he was described as expressing frustration 
and anger over such involvement to the point of having 
suicidal ideations.

Also, the record shows the appellant stated that while in 
Vietnam, he compiled a file of before and after bombing 
photographs which he planned to provide a visiting U.S. 
Congressman to show the participation of the U.S. in illegal 
war crimes.  There is no record showing that the USASCRUR 
(formerly ESG) was requested to verify the veteran's alleged 
participation in the planning of bombings of civilian 
villages in North Vietnam, Cambodia and Laos. 

In July 1998 the Board remanded this case to the RO for 
additional development of the evidence.  The appellant was to 
provide a specific and detailed list, to include any file he 
prepared in Vietnam with before and after photographs, of all 
civilian villages in North Vietnam, Cambodia and Laos which 
he claims to have targeted for pinpoint bombing by U.S. 
pilots or in the alternative the approximate locations of the 
civilian villages, the approximate number of villages 
targeted and bombed as well as approximate dates of bombings.  
The appellant was also requested to provide the individual's 
full name who was allegedly shot in front of him at Ton Son 
Nhut Air Base, the date of the incident to within seven days 
and unit of assignment.

While this information was not received from the appellant, 
the Board notes that the RO's letter of December 1998 
requesting such information failed to provide clear notice of 
the importance of establishing the existence of the claimed 
stressors.  For that purpose, the Board in July 1998 noted 
that he must be advised that if he does not provide specific 
details as to claimed events, obtaining credible supporting 
evidence may be impossible.  See Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that where remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.


Moreover, the Board notes that evidence resulting from the 
July 1998 remand included a letter from Mr. DLH, Historian, 
Department of the Air Force, Air Force Historical Research 
Agency, (USAHRC) Maxwell Air Force Base, Alabama, dated 
September 13, 1999, with 4 attachments, concerning the 12th 
Reconnaissance Intelligence Technical Squadron to which the 
appellant was assigned from February 1968 to March 1973.  
Only a sample of the squadron history for May 1971 was 
provided.  It was noted that other squadron histories for 
1971 were available on microfilm which could be ordered 
according to the attached microfilm invoice.  Also provided 
was a brief statement of what the 12th Reconnaissance 
Intelligence Technical Squadron did in Vietnam from an oral 
history in the collection of the USAHRC.

The Board notes that for the sake of completeness of the 
record the RO should arrange to obtain the additional 
outstanding monthly histories of the 12th Reconnaissance 
Intelligence Technical Squadron between July 1970 and July 
1971 (the appellant's Vietnam active service dates), along 
with any other pertinent statements of what the 12th 
Reconnaissance Intelligence Technical Squadron did in Vietnam 
that is part of the collection of the USAHRC.  The RO should 
also request all information pertaining to either estimated 
and/or certified civilian death counts in connection with the 
bombing of targets in which the 12th Reconnaissance 
Intelligence Technical Squadron participated between July 
1970 and July 1971.  

Also, in reviewing the voluminous record the Board notes that 
information given by the appellant in 1973 refers to 
psychiatric treatment at the University of Colorado Medical 
Center, Denver, Colorado in 1969.  It appears that such 
information has not been requested.  The RO should arrange to 
obtain such outstanding medical evidence. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
appellant's complete psychiatric 
treatment records at the University of 
Colorado Medical Center, Denver, Colorado 
in 1969.  

3.  The appellant should be asked to 
provide a specific and detailed list, to 
include any file he prepared in Vietnam, 
with before and after photographs, of all 
civilian villages in North Vietnam, 
Cambodia and Laos which he claims to have 
targeted for pinpoint bombing by U.S. 
pilots, or in the alternative, the 
approximate locations of the civilian 
villages, the approximate number of 
villages targeted and bombed as well as 
approximate dates of bombings.  He should 
also provide the individual's full name 
who was shot and killed in front of him 
at Ton Son Nhut Air Base, the date to 
within seven days and unit of assignment.  

The appellant and his representative must 
be advised that this evidence is 
necessary in order to obtain supportive 
evidence of the stressful events and that 
the veteran must be as specific as 
possible, because without such detail, an 
adequate search for verifying information 
cannot be conducted.  Any obtained 
information should be associated with the 
claims file.



4.  The RO should arrange to obtain from 
the USAHRC any additional outstanding 
monthly histories of the 12th 
Reconnaissance Intelligence Technical 
Squadron between July 1970 and July 1971 
(the appellant's Vietnam service dates) 
along with any other pertinent statements 
of what the 12th Reconnaissance 
Intelligence Technical Squadron did in 
Vietnam that are in collection of the 
USAHRC.  The RO should also request all 
information pertaining to either 
estimated and/or certified civilian death 
counts in connection with the bombing of 
targets in which the 12th Reconnaissance 
Intelligence Technical Squadron 
participated between July 1970 and July 
1971.  (The RO should review any 
additional evidence that may be submitted 
by the appellant and prepare a summary of 
the alleged civilian villages targeted by 
the veteran for bombing and claimed as 
stressor(s). 

This summary should be submitted to the 
USAHRC to facilitate their review of the 
appellant's official duties in Vietnam).  
Any obtained information should be 
associated with the claims file.

4.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
events regarding the appellant's 
participation in the planning of bombing 
raids on targeted civilian villages in 
North Vietnam, Laos and Cambodia as well 
as any additional evidence regarding the 
individual shot and killed in front of 
him at Ton Son Nhut Air Base claimed as 
stressors based on review of all 
pertinent documents. 



This summary, and all supporting 
documents regarding the appellant 's 
claimed additional stressor(s), should be 
resubmitted to the USASCRUR, at 7798 
Cissna Road, Springfield, Virginia 22150. 
(In the event the RO receives superseding 
instructions as to the administrative 
arrangements between VA and the service 
department for obtaining verification of 
claimed "stressors," the RO should follow 
such superseding instructions.)

5.  The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  Any 
obtained information should be associated 
with the claims file.

6.  Following the above, the RO must make 
a specific determination as to whether 
the record contains "credible supporting 
evidence from any source" (apart from the 
appellant's own unsubstantiated 
evidentiary assertions or the conclusions 
of post-service medical providers) to 
establish the existence of an event 
claimed as a stressor.  In addressing 
this matter, the RO should also address 
credibility issues, if any, raised by the 
record.  If the RO determines that there 
is no verified event claimed as a 
stressor, no further action is required 
as to the claim for service connection 
for PTSD.  


7.  If and only if it is determined that 
the appellant was exposed to a verified 
stressor or stressors, the RO should 
arrange for a VA special psychiatric 
examination of the veteran.

The claims file, a separate copy of this 
remand, any information obtained from the 
veteran and as a result of the foregoing 
mentioned sources, must be provided to 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

If the examiner believes that PTSD is the 
appropriate diagnosis, he/she should 
specify (1) whether the alleged stressor 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service alleged 
stressors found to be established by the 
record by the RO, and found to be 
sufficient to produce PTSD by the 
examiner.


The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.  The examiner should also be 
requested to determine whether 
clarification of the appellant's 
diagnosis(es), if any, would be assisted 
by a period of hospitalization for 
examination and observation.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of hospitalization 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, discharge 
summary, examination reports, nurse 
notes, and therapy records, prepared 
during the hospitalization.

If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s), hospitalization report (if 
required), and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App 
268 (1998).
9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD in light of 
all pertinent laws and regulations as 
well as pertinent Court decisions.  

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted in this case.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


